71 So.3d 950 (2011)
Ramon PICHARDO, M.D., Appellant,
v.
DEPARTMENT OF HEALTH, Appellee.
No. 1D11-3701.
District Court of Appeal of Florida, First District.
October 19, 2011.
Ramon Pichardo, M.D., pro se, Appellant.
Nicholas W. Romanello, General Counsel, and Wings S. Benton, Assistant General Counsel, Department of Health, Tallahassee, for Appellee.
Prior report: 24 So.3d 1278.
PER CURIAM.
Appellee's motion to relinquish jurisdiction or quash final order and remand for formal hearing is treated by the court as a concession that there was an error in procedure when the administrative complaint was not referred to the Division of Administrative Hearings for a hearing involving disputed issues of material fact. In accordance *951 therewith, the final order being appealed herein is quashed and the matter is remanded with directions to refer the administrative complaint to DOAH for proceedings pursuant to section 120.57(1), Florida Statutes.
VAN NORTWICK, RAY, and SWANSON, JJ., concur.